EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yaakov Schatz on December 9, 2021.
The application has been amended as follows: 
Claim 1, ln. 8-9: “the electrically-insulating cover” is changed to –the discontinuous electrically-insulating cover--; and
Claim 31, ln. 1-2: “the insulating cover” is changed to –the discontinuous electrically-insulating cover--.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, Thistle (U.S. PGPub. No. 2007/0156130) was found to be the closest prior art to the claimed invention. In view of claim amendments and Remarks filed on October 18, 2021, it is the examiner’s position that Thistle fails to disclose, teach or suggest, in part, “[an] inner electrode being configured to lie radially opposite [an] outer electrode at a break in [an] electrically insulating cover such that, when a voltage is applied between the inner electrode and the outer electrode, an electric current passes between the inner electrode and the outer electrode via the break” as required in independent claim 1 since the electrode 22 operates as a monopolar electrode ([0029]-[0030]).  
Chandrasekaran et al. (U.S. PGPub. No. 2002/0072740) discloses an inner electrode (62 in Fig. 5), an outer electrode (ring 64 in Fig. 5), and an electrically-insulating cover (proximal portion of the electrode 62 covered with insulation cover). However, Chandrasekaran fails to disclose that the electrically-insulating cover is discontinuous or having gaps or breaks as claimed in independent claim 1. There would be no motivation to modify the insulating cover of Chandrasekaran so that the it is discontinuous or comprises a gap or break as doing so provides additional exposed electrically conductive areas to delivery unwanted RF electrical energy to non-targeted tissues.
Accordingly, claims 2-4, 8, 11 and 31-33 are allowable as being dependent on independent claim 1. 
With respect to independent claim 16, during the search of the prior art, Chandrasekaran (U.S. PGPub. No. 2002/0072740) was found to be the closest to the claimed method. However, Chandrasekaran fails to disclose a method reciting in part, “applying a voltage between an inner electrode, which includes an inner exposed portion that extends along a longitudinal axis, and an outer electrode, which includes an outer exposed portion that extends along a longitudinal axis, while the inner electrode is in contact with a thrombus in a body of a subject and is positioned within the outer electrode such that the inner exposed portion is radially opposite the outer exposed portion… thereby causing the inner electrode to attach to the thrombus” as required in independent claim 16. Chandrasekaran only discloses a method step of delivering RF energy between ring electrode and a distal tip electrode (64 and 62 in Fig. 5, respectively) while the tip electrode 62 is distal to the ring electrode 64. 
Other references (Davison, U.S. PGPub. No. 2001/0001314; Septka, U.S. PGPub. No. 2004/0073243; Schmaltz, U.S. PGPub. No. 2006/0224155) relevant to teaching a method of removing thrombus or occlusive material fail to disclose, teach, or suggest the claimed method step. 
As such, claims 17, 20-23, 25-27 and 34 are allowable as being dependent on allowable independent claim 16.
With respect to claim 28, Davison (U.S. PGPub. No. 2001/0001314) teaches delivering a high frequency or radio frequency voltage between the active and return electrodes for particularizing thrombus or occlusion material ((0014]-[0018]). Sepkta (U.S. PGPub. No. 2004/0073243) and Schmaltz (U.S. PGPub. No. 2006/0224155) also discloses an RF power source ([0011]) along with other possible energy sources including thermal, ultrasonic, electrical, plasma, etc. (Septka, [0011], Schmaltz, [0043]). However, RF power source is limited to applying a positive voltage for about 50% of a given time interval. Although both Sepkta and Schmaltz contemplate providing a positive or negative charge or electrical energy ([0011]), it fails to disclose, teach, or suggest, in part, “applying a voltage between a first electrode, which is in contact with a thrombus in a body of a subject, and a second electrode, which is inside the body of the subject, for an interval of at least one second, the voltage being positive for at least 80% of the interval” as required in claim 28.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH STOKLOSA can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        1/3/2022